RIGINM.

3111 the ﬁaniteh 5%an @nurt of ﬁltered (ﬁlming

OFFICE OF SPECIAL MASTERS
No. 14-1152  
(Not to be Published) JUN 2 6 2015
************************* USCOURTOF
* FEDERAL CLAIMS
IMOGENE B. FOWLER, * Filed: June 26, 2015
*
Petitioner, *
*
V. * Petitioner’s Motion for a Decision
* Dismissing the Petition; Vaccine Act
SECRETARY OF HEALTH AND * Entitlement; Denial Without Hearing
HUMAN SERVICES, *
*
Respondent. *
*
*****$********$$*****$***

Imogene B. Fowler, Tuscaloosa, AL, pro se Petitioner.
Amy P. Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.
DECISION DISMISSING CASE1

On November 25, 2014, Imogene Fowler ﬁled a petition seeking compensation under the
National Vaccine Injury Compensation Program (the “Vaccine Pro gram”).2 Petitioner alleged that
she suffered from a variety of symptoms as a result of her November 11, 2014, receipt of the
inﬂuenza vaccination. See Petition at 1 (ECF No. 1).

During a status conference in this case that was held on June 5, 2015, Petitioner indicated
that she continued to experience symptoms related to her alleged vaccine-related injury, but

1 Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Govemment Act of 2002, Pub. L. No. 107-347, § 205, 1 16
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of conﬁdential
information. Speciﬁcally, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or ﬁnancial in substance and is
privileged or conﬁdential; or (2) that includes medical ﬁles or similar ﬁles, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b), Otherwise, the whole decision will be available to
the public. Id.

2 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codiﬁed as amended at 42 U.S.C.A. § 300aa-10 through 34 (2006)) [hereinafter “Vaccine Act” or “the
Act”]. Individual sections references hereafter will be to § 300aa of the Act.

(consistent with her letter dated February 24, 2015) she no longer wished to purse this claim. Order
at 1 (ECF No. 14). Respondent indicated that she did not object to Petitioner ﬁling a motion
requesting that 1 issue a decision dismissing this case. Id. Accordingly, as per my instructions,
Petitioner has now ﬁled a motion requesting that 1 issue a decision dismissing this case on the
grounds that she has decided not to pursue her claim ﬁlrther. Motion to Voluntarily Dismiss, dated

June 19, 2015 (ECF No. 15).

To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that she suffered a “Table Injury” — i.e., an injury falling within the Vaccine Injury Table —
corresponding to one of her vaccinations, or (2) that she suffered an injury that was actually caused
by a vaccine. See §§ 13(a)(l)(A) and 11(c)(1). An examination of the record, however, does not
uncover any evidence that Petitioner suffered a “Table Injury.” Further, the record does not contain
sufﬁcient persuasive evidence establishing that the alleged injury that Petitioner experienced could
have been caused by the vaccinations received, or that it lasted more than six months (see

§ 11(c)(1)(D)(i))-

Under the Vaccine Act, a petitioner may not receive a Vaccine Program award based solely
on his claims alone. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. §13(a)(1). In this case, there is insufﬁcient evidence in the record
for Petitioner to meet her burden of proof. Petitioner’s claim therefore cannot succeed and must

be dismissed. §11(c)(1)(A).

Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

IT IS SO ORDERED.

      

 

' Wen 
Special Master